DETAILED ACTION
Claims 1, 3-8, 11, and 13-18 are presented for examination.
Claims 1 and 13 have been amended.
Claims 2, 9, 10, 12, and 19-20 have been cancelled.
This office action is in response to the after final submitted on 18-AUG-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Zhang teaches a method for determining the flow patterns. The equations for accomplishing the dimensionless parameter are not expressly disclosed. 
Li teaches a method for determining particle deposition/entrainment in the fluid flow. On pg. 19 equation 63 Li teaches the following equation, 

    PNG
    media_image1.png
    102
    263
    media_image1.png
    Greyscale

This equation is found to relate to the expressions shown in Claims 9 and 19. However, Claims 1 and 11 do not show a settling velocity and a fluid flow velocity. Li only teaches only solving for one of the elements. If two dimensionless parameters are represented by two equations, Li does not teach having both. This can further be seen in the relationship between the equations in Fig. 3 of the instant application.
However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 1 and 11, specifically


    PNG
    media_image2.png
    43
    105
    media_image2.png
    Greyscale
 and wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the particles, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity; and

    PNG
    media_image3.png
    59
    152
    media_image3.png
    Greyscale

wherein u.sub.f denotes a fluid velocity of the flow.

In combination with the remaining features and elements of the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-8, 11, and 13-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146